Citation Nr: 1244235	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-36 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hallux deformity of the right great toe with bunionectomy.

2.  Entitlement to an compensable initial evaluation for hallux valgus deformity of the left great toe.

3.  Entitlement to a compensable initial evaluation for umbilical scar.

4.  Entitlement to an initial evaluation in excess of 10 percent for lumbar sprain.

5.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to September 2008. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO). 

The issues of entitlement to a compensable initial evaluation for umbilical scar, entitlement to an initial evaluation in excess of 10 percent for lumbar sprain, entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee, and entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee are addressed in the Remand portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's right great toe disorder is manifested by pain that intensifies with use and causes a slight gait change in favor of the first metatarsal joint.  The right great toe disability does not approximate moderately severe foot injury.  

2.  The medical evidence of record does not show that the Veteran's left great toe disorder approximately severe hallux valgus or moderate foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for hallux deformity of the right great toe with bunionectomy have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2012). 

2.  The criteria for an initial compensable evaluation for hallux valgus deformity of the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the right hip.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained the Veteran's service treatment records, and there is no indication in the record that he receives either private or VA treatment for these disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the December 2008 examiner took into account the Veteran's statements and his medical history, which allowed for a fully-informed evaluation of the claimed disabilities.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628   (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's left and right great toe claims are based on the assignment of initial evaluations following initial awards of service connection for those disabilities.  As such, evidence contemporaneous with the claims and the initial rating decisions are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, staged ratings may be assigned for separate periods of time.  Id.   

The Veteran's service treatment records confirm that, during service, in November 2003, hallux valgus of both the right great toe and left great toe was diagnosed.  The Veteran underwent bunionectomy of the right great toe in February 2004, including resection of the first metatarsal head.  He did not receive surgery on the left great toe.

In December 2008, the Veteran underwent a fee-based general medical examination.  At this time, the Veteran reported that he had pain at the base of the first toe, both right and left.  The Veteran also reported that the pain intensifies after excessive use of both feet.  The examining physician noted that the Veteran had an awkward gait, since he guards the base of his first toes when he walks.  He was, however, noted to be able to walk the usual distance for average daily activities.  On x-ray examination, no fracture or deformity was found.  Range of motion of the first right toe was recorded as dorsiflexion from 0 to 30 degrees; palmar flexion from 0-15.  Range of motion for the left great toe showed both dorsiflexion and palmar flexion from 0 to 30 degrees.  The diagnosis was osteoarthritis of the metacarpophalangeal joints of both feet.

The remaining evidence submitted to support the Veteran's appeal is limited to his lay statements.  In particular, in April 2009, the Veteran submitted a statement indicating his disagreement with the rating assigned, and reporting pain in his left and right great toe, which results in awkward running.  This is consistent with the findings in the December 2008 examination report.

Thus, the medical evidence of record shows that the Veteran's left and right great toe disorders are manifested by a history of hallux valgus with right great toe bunionectomy, and ongoing pain, increasing with use.  

Hallux valgus is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280.  In the rating action on appeal the RO assigned a 10 percent rating to the right toe and a 0 percent rating to the left.  

DC 5280 provides a 10 percent rating for severe hallux valgus, if equivalent to amputation of the great toe, or for post-operative hallux valgus with resection of the metatarsal head.

Left great toe

After consideration of the evidence, the Board finds a compensable rating is not warranted for the left great under DC 5280:  the evidence indicates that the hallux valgus was not post-operative and does not suggest that the hallux valgus was "severe."  The Board acknowledges that the record reflects the Veteran's histories of pain and includes evidence of a slight gait change.  The evidence also consistently reflects findings of normal range of motion, however, and based on these findings and the reported ability to walk the usual distance for average daily activity, the Board finds the Veteran maintained significant use of the great toe and that the left great toe disability did not approximate severe hallux valgus.   

The Board has considered whether a higher or separate rating is warranted under an alternate diagnostic code.  There is no evidence of weak foot, claw foot, anterior metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, a compensable rating is not available under DC 5277, 5278, 5279, 5282, or 5283.  

The Board further acknowledges that the record includes findings of degenerative joint disease and histories of pain and that DC 5003 provides a 10 percent rating for arthritis manifested by painful motion that is noncompensable under the rating criteria.  This rating is only available for arthritis with associated limitation of motion of a major joint or group of minor joints, however.  The great toe is not a major joint.  38 U.S.C.A. § 4.45(f).  As such, a compensable rating is not available under DC 5003 for the left great toe disability.  Furthermore, even if the great toe were a "major joint," a compensable rating would still not be available under DC 5003, because the evidence includes no findings suggestive of limitation of motion during this period.  Rather, the evidence reflects findings of normal motion.  Thus, a higher rating is not warranted under DC 5003.  

Finally, the Board acknowledges that DC 5284 provides a 10 percent rating for moderate "foot injuries, other."  The term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness under the metatarsal heads, the great toe dorsiflexed, and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, DC 5272, 5276, 5277, 5278.  In this case, the record does not suggest that the great toe disability approximates such degree of severity.  As noted above, the evidence consistently reflects findings of normal range of motion, slight gait change and reveals an ability to walk usual distance for the average daily activity.  In sum, the Board finds the evidence does not suggest the existence of more than mild impairment of the left great toe.  Thus, the Board finds a compensable rating is not warranted under DC 5284.   

Right great toe

The right great toe is evaluated as 10 percent disabling under DC 5280.  A 10 percent rating is the maximum rating available under 5280 for a right great toe disability; thus, a higher rating is not available under either diagnostic code.  The Board has considered whether a higher rating is available under an alternate diagnostic code.  There is no evidence of ankylosis, claw foot, or malunion or nonunion of the tarsal or metatarsal bones; thus, a higher rating is not available under DC 5272, 5278, or 5283.  Furthermore, a higher rating is not warranted under DC 5284, which provides a 20 percent rating for moderately severe "foot injuries, other."  The Board notes that the term "moderately severe" is not defined by regulation; however, the overall regulatory scheme contemplates 20 percent ratings in cases of ankylosis in poor weight bearing position; or where there is marked deformity, accentuated pain on manipulation and use, indication of swelling on use, and callosities; or marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  See 38 C.F.R. § 4.71a, DC 5272, 5278.  

In this case, the record does not suggest that the right great toe disability approximates such degree of severity.  The Board acknowledges that the record includes findings of limitation of motion and an assessment of osteoarthritis, and history of pain.  The Veteran has a loss of motion as compared to the left great toe, but retains range of motion in the right great toe, has a "slight" gait change and is able to walk usual distances.  Based on the foregoing, the Board finds the evidence does not approximate more than moderate impairment as a result of the right great toe disability during this period. 

In sum, the Board finds the evidence does not warrant a schedular rating greater than 10 percent for a right great toe disability. 

Additional considerations

The Board has also considered whether an increased rating is warranted due to additional functional loss - beyond that objectively shown - due to pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Where, in the case of the right great toe, the disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  As for the left great toe, range of motion was noted to be normal.  

As for the left great toe, the fact that the Veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant a higher rating under the diagnostic codes providing ratings for limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation that more closely approximates a finding indicative of severe hallux valgus, if equivalent to amputation of great toe..  The current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.   

After review of the evidence of record, there is no evidence of record that would warrant increased ratings for any period on appeal.  38 U.S.C.A. 5110; see also Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  

Extraschedular 

The Board has considered whether extraschedular consideration is warranted due to his the left and right great toe disabilities.  In this regard, the schedular evaluation in this case is not inadequate.  Higher ratings are provided for more severe manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disabilities.  The effects of pain and functional impairment have been taken into account and were considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

An initial evaluation in excess of 10 percent for hallux deformity of the right great toe with bunionectomy is denied.

An initial compensable evaluation for hallux valgus deformity of the left great toe is denied.

REMAND

After review of the evidence of record, the Board concludes that the Veteran's claim for entitlement to a compensable initial rating for an umbilical scar must be remanded for additional development; specifically, a new examination. 

The RO used the records contained in the Veteran's service treatment records for the purposes of assigning an evaluation for the scar associated with the in-service umbilical hernia repair.  These records are limited in the description of any umbilical scar.  There is a September 2006 post-op order, which notes that the Veteran underwent umbilical hernia repair .  The operative notes are without description of the incision.  Following the surgery, there is no indication of treatment related to the scar.  The Veteran filed his claim for service connection for this scar in September 2008, shortly prior to leaving active service.  The RO did afford him a VA fee-based general medical examination , but there is no indication in the report of an assessment of the umbilical scar.

Nonetheless, in April 2009, the Veteran submitted a written statement indicating that the scar area is extremely sensitive to anything it touches and constantly causes him pain and discomfort.  Thus, the evidence suggests that the Veteran indeed has symptoms associated with the service-connected umbilical scar.  Yet, there has been no recent examination.  In fact, other than the in-service surgical records, there has been no examination of the post-surgical scar whatsoever.  To adjudicate the severity of the Veteran's umbilical scar without more current clinical findings would be in error.  Accordingly, a new examination is warranted, which should address the current severity of the Veteran's umbilical scar.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

The RO granted service connection for disabilities of the lumbar spine, right knee and left knee in a rating decision dated in July 2010.  The Veteran was notified of this decision in September 2010.  The Veteran, by way of his representative, subsequently filed a notice of disagreement in August 2011 as to the initial ratings assigned.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to an initial rating in excess of 10 percent for lumbar sprain; entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee; and entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on these issues to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case to the Veteran addressing the issues of entitlement to  an initial rating in excess of 10 percent for lumbar sprain; entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee; and entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the June 2010 rating decision awarding these initial ratings must be filed. 38 C.F.R. § 20.202 (2012).

2. The Veteran must be provided with a VA scars examination to determine the current severity of his umbilical scar.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's service-connected umbilical scar.  The examiner must also provide the following information regarding the umbilical scar: whether the scar is painful, unstable, superficial, and/or nonlinear. The scar must be measured and it must be determined whether the scar results in any limitation of function.  Unretouched color photographs should be taken in connection with this examination and associated with the claims file.  The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4. The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any of the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


